In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00358-CV
     ___________________________

 IN THE INTEREST OF I.B., JR., A CHILD



  On Appeal from the 324th District Court
          Tarrant County, Texas
      Trial Court No. 324-690890-20


   Before Kerr, Birdwell, and Walker, JJ.
  Memorandum Opinion by Justice Walker
                            MEMORANDUM OPINION

                                   I. INTRODUCTION

       After a bench trial, the trial court terminated Mother’s parental rights to her

son, I.B.1 Mother appeals that decision, raising seven points of error: (1) the trial

court abused its discretion in denying Mother’s motion for continuance; (2) the

evidence is factually insufficient to support the finding that Mother placed or allowed

I.B. to remain in conditions that endangered the physical or emotional well-being of

I.B.; (3) the evidence is factually insufficient to support the finding that Mother

engaged in conduct that endangered the physical and emotional well-being of I.B.,

(4) the evidence is factually insufficient to support the finding that Mother

constructively abandoned I.B.; (5) the evidence is factually insufficient to support the

finding that Mother failed to complete court-ordered services for the return of I.B.;

(6) the evidence is factually insufficient to support the finding that Mother failed to

complete a court-ordered substance abuse treatment program; and (7) the evidence is

factually insufficient to support the finding that terminating Mother’s parental rights

was in the best interest of I.B.

       We overrule Mother’s challenge to the trial court’s decision to deny her motion

for continuance. Because we hold that the evidence is factually sufficient to support

the trial court’s finding that Mother engaged in conduct or knowingly placed I.B. with

       1
         We use an alias for the child throughout this opinion. See Tex. R. App.
P. 9.8(b)(2).


                                           2
persons who engaged in conduct that physically or emotionally endangered I.B., we

overrule Mother’s third point. Having overruled Mother’s third point, addressing her

second, fourth, fifth, and sixth points is not necessary. Finally, we overrule Mother’s

last issue because factually sufficient evidence supports the trial court’s finding that

termination was in I.B.’s best interest. Therefore, we affirm the trial court’s judgment.

                                II. BACKGROUND

      Elizabeth Pratt, a supervising investigator for Child Protective Services (CPS)

testified at trial. Mother gave birth to I.B. in October 2020. The initial intake to CPS

was because I.B. was born showing signs of drug withdrawal. He tested positive for

the presence of amphetamines and heroin, and he was infected with a sexually

transmitted disease.

      CPS made efforts to prevent removal.           I.B.’s maternal grandmother was

considered, but was ultimately rejected for placement. The child also had a step-

grandmother who had originally volunteered to be considered for placement, but she

changed her mind. In addition, the investigator was unable to locate I.B.’s father.

CPS removed I.B. from the hospital in early November 2020 when his discharge was

approved.

      CPS had previously removed three children from Mother’s care. All three had

been “affected by drug use”—either being born addicted to drugs or screening

positive in drug tests. One of the children was removed because of “serious bodily

injury with skull fractures.” The investigator was also concerned about Mother’s

                                           3
extensive criminal history. Mostly, she had theft and drug charges dating back to

2004. Mother, in fact, was arrested during the investigation into I.B.’s condition. She

was in jail during the investigation and the child’s subsequent removal.

      Anais Montgomery was Mother’s caseworker. Among Montgomery’s concerns

were I.B.’s safety, Mother’s continued drug use, her incarceration, and her long history

of criminal activity. She gave Mother a service plan which included substance abuse

assessment and treatment, individual counseling for drug addiction, a psychological

evaluation and individual psychiatric counseling, parenting classes, random drug

testing, and an obligation to acquire and retain stable housing and employment.

Mother agreed to work these services, and they were made an order of the trial court.

      Mother testified. She was thirty-three years old at the time of trial. In and out

of prison due to drug addiction, she had begun using heroin at age nineteen. Mother

admitted to using heroin daily during her pregnancy with I.B. This use was not

limited to her latest pregnancy—she admitted to having been addicted to heroin

during four to six months of her pregnancy in 2007, including giving birth while on

the drug. As Mother acknowledged, this was a “pretty serious” addiction.

      Mother went to prison in October 2020 and stayed there until August 2021,

about three months before trial. She had, therefore, no contact or visitation with I.B.

after he was born. Mother was released to a halfway house in Odessa. Two weeks

prior to trial, Mother moved out of that halfway house and into a home in San Angelo

shared by her own mother and her mother’s husband. During her stint in the halfway

                                           4
house, Mother was drug tested about eight times, all with negative results.           In

addition, she received one drug test (negative result) after she moved in with her

mother. She had begun a twelve-step program about four days before trial, but she

had not yet come up with a relapse prevention plan. After Mother moved to San

Angelo, her caseworker tried to set up a psychological evaluation and parenting

classes with Mother, but Mother did not engage with the plan or call any of the

provided telephone numbers. Mother also testified that, at the time of trial, she was

employed full-time at a meat processing plant. However, she did not provide proof

of her employment to her caseworker, as mandated by the court-ordered service plan.

              III. THE DENIAL OF MOTHER’S REQUEST FOR
          A CONTINUANCE WAS NOT AN ABUSE OF DISCRETION

      In her first point of error, Mother contends that the trial court abused its

discretion in denying her motion to continue her trial.2

      Mother was the only witness regarding her motion for continuance.              She

testified that she went to jail on a theft charge in October of 2020, following the birth

of I.B. From the hospital, I.B. was subsequently removed into the Department’s care,

Mother went to trial on the theft charge, and she was sentenced to prison the

following month. After nine months, she was released on parole. Mother was then

confined to a halfway house in Odessa until October 9, 2021.

      2
         At trial, Mother sought both an extension of the dismissal deadline and a
continuance of her trial. On appeal, Mother limits her complaint to the trial court’s
denial of her continuance motion.


                                           5
         Mother testified that, while in prison, she tried to take parenting classes as part

of her court-ordered services, but the COVID outbreak prevented her from

completing anything. At the halfway house, she was able to complete a cognitive

skills class, AA, and NA. During these months, Mother was able to correspond both

with her caseworker and her attorney. During cross-examination, Mother admitted

that it was her own fault she was confined, that she would have been able to “work

services” had she not been confined, and, therefore, her being unable to complete the

services was due to her own actions.

         A motion for continuance shall not be granted except for sufficient cause

supported by an affidavit, consent of the parties, or by operation of law. Tex. R. Civ.

P. 251. If a party’s motion for continuance is not made in writing and verified, then

we will presume the trial court did not abuse its discretion. Ohlhausen v. Thompson,

704 S.W.2d 434, 436 (Tex. App.—Houston [14th Dist.] 1986, no writ). Here, the

record does not contain a written motion or an affidavit. Therefore, Mother did not

comply with Rule 251, and the trial court could not have abused its discretion in

denying the oral motion for continuance. Villegas v. Carter, 711 S.W.2d 624, 626 (Tex.

1986).

         Even if there had been a proper written and verified motion for continuance,

Mother could still not show an abuse of discretion. A trial court may grant a 180-day

extension of the dismissal deadline in a suit filed by the department to terminate a

parent-child relationship on a showing that “extraordinary circumstances necessitate

                                              6
the child remaining in the temporary managing conservatorship of the department

and that continuing the appointment of the department as temporary managing

conservator is in the best interest of the child.” Tex. Fam. Code Ann. § 263.401(b).

The focus when analyzing if a trial court abused its discretion in denying an extension

should be on the needs of the child, whether extraordinary circumstances demand

that the child remain in the department’s care, and whether continuing that care is in

the best interest of the child. In re A.J.M., 375 S.W.3d 599, 604 (Tex. App.—Fort

Worth 2012, pet. denied).

      Mother explained to the trial court that her confinement in prison was the main

reason she was unable to complete her services. This circumstance, by her admission,

was her own fault. “Actions that are considered to be the parent’s fault will generally

not constitute extraordinary circumstances.” In re J.S.S., No. 10-19-00102-CV, 2019

WL 4511483, at *3 (Tex. App.—Waco Sept. 18, 2019, pet. denied) (mem. op.).

“Generally, parents cannot blunder their way into extraordinary circumstances.” In re

C.G., No. 02-20-00087-CV, 2020 WL 4518590, at *3 (Tex. App.—Fort Worth Aug. 6,

2020, pet. denied) (mem. op.). The trial court did not, therefore, abuse its discretion

in rejecting Mother’s incarceration-based argument. See In re K.P., No. 02-09-00028-

CV, 2009 WL 2462564, at *4 (Tex. App.—Fort Worth Aug. 13, 2009, no pet.) (mem.

op.) (holding that when a parent “through his or her own choices” fails to comply

with a service plan, a trial court does not abuse its discretion in refusing to grant an

extension). The same holds true with respect to Mother’s argument that the COVID

                                           7
pandemic also prevented her from complying with services while she was in prison.

Even if COVID interfered with her ability to complete services while in prison,

Mother ultimately blames her incarceration—an incarceration which resulted from her

own actions.

      Moreover, as the Family Code makes clear, the focus in granting or refusing to

grant an extension should be on what serves the best interest of the child. Mother, by

contrast, failed to explain to the trial court how an extension would benefit I.B. and

instead focused on the fact that she was incarcerated and that the COVID pandemic

prevented her from completing services. Mother’s reasons for extending the dismissal

deadline were unrelated to what was in I.B.’s best interest and underscores why

granting an extension was not justified. See In re M.S., 602 S.W.3d 676, 679–80 (Tex.

App.—Texarkana 2020, no pet.). We overrule Mother’s first point.

           IV. FACTUAL SUFFICIENCY OF ENDANGERMENT

      In her second and third points of error, Mother claims that there was factually

insufficient evidence to support the trial court’s findings of endangerment under

Sections 161.001(b)(1)(D) and (E) of the Family Code. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E). We disagree with Mother.

                   A. FACTUAL SUFFICIENCY STANDARD OF REVIEW

      For a trial court to terminate a parent–child relationship, the Department must

prove two elements by clear and convincing evidence: 1) that the parent’s actions

satisfy one ground listed in Family Code Section 161.001(b)(1); and 2) that

                                          8
termination is in the child’s best interest. Tex. Fam. Code Ann. § 161.001(b); In re

E.N.C., 384 S.W.3d 796, 803 (Tex. 2012); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005).

Evidence is clear and convincing if it “will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be established.”

Tex. Fam. Code Ann. § 101.007; E.N.C., 384 S.W.3d at 802.

      In evaluating the evidence’s factual sufficiency to support termination, we must

perform “an exacting review of the entire record.” In re A.B., 437 S.W.3d 498, 500

(Tex. 2014). Nevertheless, we give due deference to the factfinder’s findings and do

not supplant the judgment with our own. In re H.R.M., 209 S.W.3d 105, 108 (Tex.

2006). We review the whole record to decide whether a factfinder could reasonably

form a firm conviction or belief that the Department proved the termination grounds.

Tex. Fam. Code Ann. § 161.001(b); In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). If the

factfinder reasonably could form such a firm conviction or belief, then the evidence is

factually sufficient. C.H., 89 S.W.3d at 18–19.

                   B. ENDANGERMENT UNDER SUBSECTION (E)

      The trial court granted the termination in part on the grounds listed in

Subsections (D) and (E) of Section 161.001(b)(1). If a trial court’s termination is

based on (D) or (E), an appellate court must review one of those grounds (or both if

neither withstands appellate review) when raised on appeal—even if other grounds

would support termination—because a termination on either of those grounds has

collateral consequences for the parent’s relationship with other children the parent

                                           9
may have in the future. See Tex. Fam. Code Ann. § 161.001(b)(1)(M) (providing that a

prior termination under (D) or (E) is a ground for terminating parental rights to a

different child); In re N.G., 577 S.W.3d 230, 237 (Tex. 2019) (“[I]f a court of appeals

affirms the termination on either [(D) or (E)] grounds, it must provide the details of

its analysis.”); In re T.C., No. 02-19-00291-CV, 2019 WL 6606172, at *1 n.3 (Tex.

App.—Fort Worth Dec. 5, 2019, pet. denied) (mem. op.) (“We read N.G. to say that

an affirmance under either (D) or (E) suffices because under (M) an affirmance under

one makes the other moot.”). Accordingly, we begin with ground (E).

       The endangerment ground permits termination (assuming termination is in the

child’s best interest) when the parent “engaged in conduct or knowingly placed the

child with persons who engaged in conduct which endangers the physical or

emotional well-being of the child.”       Tex. Fam. Code Ann. § 161.001(b)(1)(E).

“Endanger” in this context means “to expose to loss or injury, to jeopardize.” In re

M.B., No. 02-15-00128-CV, 2015 WL 4380868, at *12 (Tex. App.—Fort Worth

July 16, 2015, no pet.) (mem. op.) (citing Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d

531, 533 (Tex. 1987) and In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth

2003, no pet.)).

       The relevant inquiry under (E) is “whether evidence exists that the

endangerment of the child’s physical well-being was the direct result of the parent’s

conduct, including acts, omissions, or failures to act.” M.B., 2015 WL 4380868, at

*12. Termination under Subsection (E) must be based on more than a single act or

                                           10
omission; a voluntary, deliberate, and conscious course of conduct by the parent is

required. J.T.G., 121 S.W.3d at 125. However, the parent’s conduct need not be

directed at the child or actually cause the child injury; “[t]he specific danger to the

child’s well-being may be inferred from parental misconduct standing alone.” M.B.,

2015 WL 4380868, at *12. Courts may consider a parent’s conduct that occurred

outside the child’s presence or after the child’s removal by the Department. In re

M.S., No. 02-20-00147-CV, 2020 WL 6066400, at *4 (Tex. App.—Fort Worth

Oct. 15, 2020, no pet.) (mem. op.). “As a general rule, conduct that subjects a child to

a life of uncertainty and instability endangers the child’s physical and emotional well-

being.” M.B., 2015 WL 4380868, at *12.

      A trial court may consider a parent’s failure to complete a service plan as part

of its endangering-conduct analysis. Id. (citing In re R.F., 115 S.W.3d 804, 811 (Tex.

App.—Dallas 2003, no pet.)). Further, “[d]rug abuse during pregnancy constitutes

conduct that endangers a child’s physical and emotional well-being.” In re M.R.J.M.,

280 S.W.3d 494, 502 (Tex. App.—Fort Worth 2009, no pet.).                 Although an

endangerment finding based on drug use alone is not automatic, In re C.V.L.,

591 S.W.3d 734, 751 (Tex. App.—Dallas 2019, pet. denied), the fact that a mother

uses illegal drugs while pregnant obviously tends to show that a mother has embarked

on a course of conduct that endangers the well-being of her child, see In re C.A.J.,

122 S.W.3d 888, 894 (Tex. App.—Fort Worth 2003, no pet.). Evidence of improved

conduct, especially of short duration, does not conclusively negate the probative value

                                          11
of a long history of drug use and irresponsible choices. In re S.L.-E.A., No. 02-12-

00482-CV, 2013 WL 1149512, at *8 (Tex. App.—Fort Worth Mar. 21, 2013, pet.

denied) (mem. op.).

        A parent’s criminal history—whether it entails conduct, convictions, or

 imprisonment—is relevant to the question of whether she engaged in an

 endangering course of conduct. In re S.R., 452 S.W.3d 351, 360–61 (Tex. App.—

 Houston [14th Dist.] 2014, pet. denied); A.S. v. Tex. Dep’t of Family & Protective Servs.,

 394 S.W.3d 703, 712–13 (Tex. App.—El Paso 2012, no pet.).                      Routinely

 subjecting a child to the probability that the child will be left alone because a parent

 is in jail endangers the child’s physical and emotional well-being. See S.L.-E.A.,

 2013 WL 1149512, at *8; In re S.M., 389 S.W.3d 483, 492 (Tex. App.—El Paso 2012,

 no pet.).

        Finally, a trial court may consider in its analysis a parent’s failure to visit,

 which can endanger the child’s emotional well-being. In re M.K., No. 02-19-00459-

 CV, 2020 WL 1949629, at *6 (Tex. App.—Fort Worth Apr. 23, 2020, no pet.)

 (mem. op.); M.B., 2015 WL 4380868, at *12.

       Mother’s history of drug use is the defining aspect characterizing her

endangering behavior toward I.B. Mother had been using heroin since age nineteen.

At the time of trial, that amounted to fourteen years of using drugs like

methamphetamine and heroin. More disturbing, Mother admitted to using heroin

“daily” during her pregnancy (and during an earlier pregnancy in 2007) and

                                            12
understood that such use was a danger to the health and safety of her child. See In re

J.M., No. 2-08-00259-CV, 2009 WL 112679, at *5 (Tex. App.—Fort Worth Jan. 15,

2009, no pet.) (mem. op.) (finding factually sufficient evidence of endangerment

where mother admitted using cocaine while pregnant). While it is true that Mother

had been incarcerated since not long after the birth of I.B. and had therefore probably

not used drugs during the period of removal, her lack of a relapse prevention plan

could have justified a conclusion that her incarceration-sobriety would pale in contrast

to her fourteen-year addiction. See id. (despite mother’s testimony that she had been

drug-free for a month, trial court could have reasonably believed that she would

continue to use cocaine).

      Additionally, imprisonment alone may not constitute an endangering course of

conduct, but it is a fact properly considered on the endangerment issue.           Boyd,

727 S.W.2d at 533–34. Mother has an extensive criminal history, including drug and

theft charges extending back to 2004. This history included convictions in Tarrant

County for possession of heroin in 2008 and 2017 in addition to the theft conviction

for which she was in prison during the pendency of her case.

      Mother argues on appeal that there was no unsupervised access during the

pendency of the case “during which time she would have endangered the child.” As

we recently stated in a case with similar facts, such unsupervised access is hardly

necessary to establish a violation of Subsection (E), and, in any event, “a parent’s

continuing course of conduct can include conduct outside the child’s presence,

                                          13
conduct before and after the child’s removal from the parent’s care, and even conduct

taking place before the child’s birth.” In re E.C., No. 02-20-00022-CV, 2020 WL

2071755, at *7 (Tex. App.—Fort Worth Apr. 30, 2020, no pet.) (mem. op.).

      Finally, we may consider Mother’s failure to complete a service plan as part of

an endangerment analysis under subsection 161.001(b)(1)(E). In re K.S., No. 02-18-

00191-CV, 2018 WL 4659120, at *3 (Tex. App.—Fort Worth Sept. 28, 2018, no pet.).

It is undisputed that Mother had a copy of the original service plan by the time it was

made an order of the court in December of 2020. Although Mother took some

classes while she was incarcerated, she did not do anything after her release other than

participate in Narcotics Anonymous. After Mother’s release from prison, she was

confined to a halfway house in Odessa and was therefore unable to complete any

services from there. When Mother moved to San Angelo, her caseworker arranged

for her to participate in a psychological evaluation and classes over Zoom. However,

Mother failed to engage in any of those services.

      We hold that the evidence, viewed with the appropriate deference, was factually

sufficient for the factfinder to reasonably form a firm conviction or belief that Mother

had engaged in conduct or had knowingly placed I.B. with persons who had engaged

in conduct that endangered his physical or emotional well-being.          We overrule

Mother’s third issue.




                                          14
       Because we have affirmed the sufficiency of the evidence to support the (E)

ground, we need not address the (D) ground. See In re E.C., 2020 WL 2071755, at *5.

We therefore do not address Mother’s second issue.

   V. MOTHER’S FOURTH, FIFTH, AND SIXTH ISSUES ARE MOOT

       In her fourth, fifth, and sixth issues, Mother claims that the evidence is

factually insufficient to justify the trial court’s termination of her parental rights under

Subsections (N) (constructive abandonment), (O) (failing to complete service plan),

and (P) (failing to complete substance abuse program) of Family Code Section

161.001(b)(1).    Because we held the evidence to be factually sufficient under

Subsection (E), we will not address Mother’s challenges to the other grounds for

termination found by the trial court. See In re D.D.G., 423 S.W.3d 468, 475 (Tex.

App.—Fort Worth 2014, no pet.).

                                VI. BEST INTEREST

       In Mother’s seventh point of error, she attacks the factual sufficiency of the

evidence supporting the trial court’s finding that termination was in I.B.’s best

interest.

                                         A. LAW

       Although we generally presume that keeping a child with a parent is in the

child’s best interest, In re R.R., 209 S.W.3d 112, 116 (Tex. 2006), the best-interest

analysis is child-centered, focusing on the child’s well-being, safety, and development,

In re A.C., 560 S.W.3d 624, 631 (Tex. 2018). In determining whether evidence is

                                            15
sufficient to support a best interest finding, we review the entire record. In re E.C.R.,

402 S.W.3d 239, 250 (Tex. 2013). Evidence probative of a child’s best interest may be

the same evidence that is probative of a Subsection (b)(1) ground. Id. at 249; C.H.,

89 S.W.3d at 28; see Tex. Fam. Code Ann. § 161.001(b)(1), (2). We also consider the

evidence in light of nonexclusive factors that the factfinder may apply in determining

the child’s best interest:

       • the child’s desires;

       • the child’s emotional and physical needs now and in the future;

       • the emotional and physical danger to the child now and in the future;

       • the parental abilities of the individuals seeking custody;

       • the programs available to assist these individuals to promote the child’s best
         interest;

       • the plans for the child by these individuals or by the agency seeking custody;

       • the stability of the home or proposed placement;

       • the parent’s acts or omissions that may indicate that the existing parent–
         child relationship is not a proper one; and

       • the parent’s excuse, if any, for the acts or omissions.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); see E.C.R., 402 S.W.3d at 249

(stating that in reviewing a best-interest finding, “we consider, among other evidence,

the Holley factors”); E.N.C., 384 S.W.3d at 807. These factors do not form an

exhaustive list, and some factors may not apply to some cases. C.H., 89 S.W.3d at 27.


                                           16
Furthermore, undisputed evidence of just one factor may suffice in a particular case to

support a finding that termination is in the child’s best interest. Id. On the other

hand, the presence of paltry evidence relevant to each factor will not support such a

finding. Id.; In re J.B., No. 02-18-00034-CV, 2018 WL 3289612, at *4 (Tex. App.—

Fort Worth July 5, 2018, no pet.) (mem. op.).

                                   B. DISCUSSION

                                  1. Child’s Desires

      I.B. was just over one year old at the time of trial. As such, he was nonverbal

and unable to express any opinion regarding the case and his mother.

      Because there was no evidence of I.B.’s desires, this factor is neutral. See In re

X.R.L., 461 S.W.3d 633, 640 (Tex. App.—Texarkana 2015, no pet.) (“[T]he first Holley

factor is neutral because no evidence of the children’s desires was presented.”).

                   2. Child’s Emotional and Physical Needs
                 and Danger to the Child Now and in the Future

      Children need long-term safety and stability.        See Tex. Fam. Code Ann.

§ 263.307(a) (“[T]he prompt and permanent placement of the child in a safe

environment is presumed to be in the child’s best interest.”); In re M.A.J., 612 S.W.3d

398, 411 (Tex. App.—Houston [1st Dist.] 2020, pet. denied) (op. on reh’g); A.C. v.

Tex. Dep’t of Fam. & Protective Servs., 577 S.W.3d 689, 705–06 (Tex. App.—Austin

2019, pet. denied). Mother posed a danger to I.B. because of her long-term drug use.




                                           17
      As already discussed, Mother admitted to using cocaine and heroin since she

was nineteen. This drug use continued during her pregnancies, including while she

was pregnant with I.B. From a parent’s past misconduct, a factfinder may infer a

parent’s future conduct. See A.S., 394 S.W.3d at 714 (“[E]vidence of past misconduct

or neglect is permissible as an inference that a parent’s future conduct may be

measured by their past conduct.”). This is particularly true in Mother’s case as her

lack of a relapse prevention plan could have led the trial court to reasonably believe

that her recent sobriety was only temporary. Indeed, Mother admitted as much when

she testified that she had quit heroin more than ten times in the past and that her

incarceration had resulted in a kind of “forced sobriety.”

      Thus, the factfinder could have formed a firm belief that Mother’s past drug

use could affect I.B.’s emotional and physical needs now and in the future and even

constitute an emotional and physical danger to him.

                        3. Parental Abilities and Plans for
                   the Child of the Individuals Seeking Custody

      I.B.’s foster parents plan to adopt him. I.B. has bonded well with his foster

parents as well as with the other children in their home. He has begun learning to

walk, he has been eating well, and his doctor believes that I.B. has thrived in foster

care. This represents a substantial change from when I.B. came into care—he was

born premature and was showing signs of drug withdrawal and STD exposure. I.B.’s

foster parents have taken advantage of Early Childhood Intervention (ECI) in order


                                           18
to help remedy some of his developmental delays. They are ready to provide any

therapies he may need, such as feeding, speech, or occupational therapy. The foster

parents have generally been attending to I.B.’s needs, including making sure that he

gets to doctor’s appointments and his various therapies. In the opinion of I.B.’s

caseworker, the foster parents are able to meet I.B.’s physical, emotional, and financial

needs now and in the future. See In re Z.C., 280 S.W.3d 470, 476 (Tex. App.—Fort

Worth 2009, pet. denied) (stating that stability and permanence are important to

upbringing of a child and affirming finding that termination was in child’s best interest

when child was thriving in foster care).

       By contrast, there was no evidence of any bonding between Mother and I.B.

Mother has neither seen nor visited I.B. since he was born. Even immediately after

I.B.’s birth, Mother’s contact with him was limited due to his receiving treatment in

the neonatal intensive care unit. See M.C. v. Tex. Dep’t of Family & Protective Servs.,

300 S.W.3d 305, 312 (Tex. App.—El Paso 2009, pet. denied) (holding that mere

“lackluster efforts” to visit child supported finding that termination was in child’s best

interest).

       This factor supports the trial court’s finding.

                       4. Programs Available to Assist These
                  Individuals to Promote the Child’s Best Interest

       I.B. receives regular therapy through ECI to make sure that he reaches his

developmental goals. Continuing with ECI will ensure that I.B. receives any help he


                                            19
needs including feeding, speech, and occupational therapy. In addition, ECI will

continue to receive Medicaid benefits to make sure he gets any necessary support in

the future.

       Mother, by contrast, has not completed any court-ordered services or parenting

classes except for Narcotics Anonymous. Even if programs were available to Mother,

a reasonable factfinder could doubt Mother’s willingness to access them and follow

through. The trial court was entitled to find that this factor weighed in favor of

terminating Mother’s parental rights.

                 5. Stability of the Home or Proposed Placement

       Mother was in prison for most of I.B.’s short life. She was released on parole a

few months before the final hearing. Mother then spent some time in a halfway

house, followed by a move into her own mother’s home in San Angelo. Her current

home cannot be regarded as a potential placement—the grandmother has “CPS

history” which has ruled her out. Mother’s life outside of her home also does not

appear particularly stable.   She testified that she has been working at a meat

processing plant. However, when requested, Mother failed to provide proof of this

employment to her caseworker. In any event, as Mother had only started this job

about a week before trial, there was no way she could have demonstrated an ability to

provide I.B. with a safe and stable environment.

       I.B. is currently in a stable, adoption-motivated foster home. He is doing well

in that placement and has bonded with both his foster parents and the other children

                                          20
in the home, the home is safe and appropriate, and they are able to meet I.B.’s

medical needs.

         This factor supports the trial court’s best-interest finding.

   6. Parent’s Acts or Omissions that May Indicate that the Existing Parent–
              Child Relationship is Not a Proper One and Parent’s
                    Excuse, if Any, for the Acts or Omissions

         Mother did not dispute her history of drug abuse, criminal activity, and

incarceration. Mother had previously had three other children removed from her

care, all of them testing positive for drugs at birth and one having suffered a skull

fracture. Montgomery, the caseworker, testified that if I.B. were returned to his

mother, she was concerned about Mother’s ability to provide for the child because

Mother did not have stable employment. Further, Mother had not taken substantial

steps to prevent future drug addiction. It was Montgomery’s opinion, therefore, that

allowing I.B. to go home with Mother would not be in the child’s best interest.

         Mother claimed at trial that she would be able to bond with I.B. and parent him

safely. There was, however, no evidence of bonding—Mother had not seen I.B. since

he was born. Further, given Mother’s extensive history of drug addiction, her scant

four days in a recovery program, and her lack of a relapse plan, the trial court was

justified in disbelieving that Mother’s home would be a safe environment for the

child.

         This factor supports the trial court’s best-interest finding.



                                              21
                              7. Analysis and Holding

      The Department removed I.B. from a drug-addled, unstable environment.

Mother did little to address the problems that led to her child’s removal. By contrast,

I.B. is in an adoption-motivated foster home where he has bonded and receives all the

care he needs.

      We hold that the evidence is factually sufficient to show that terminating

Mother’s parental rights was in the best interest of I.B. See C.H., 89 S.W.3d at 25

(stating that to be factually sufficient, based on the entire record, the court must

conclude that a factfinder could reasonably form a firm belief or conviction about the

truth of the Department’s allegations).

      We overrule Mother’s seventh issue.

                                VII. CONCLUSION

      Having overruled the relevant issues, we affirm the trial court’s judgment.


                                                     /s/ Brian Walker

                                                     Brian Walker
                                                     Justice

Delivered: April 28, 2022




                                          22